204 P.3d 215 (2009)
STATE of Washington, Respondent,
v.
Faulolua FAAGATA, Jr., Petitioner.
No. 82336-7.
Supreme Court of Washington.
April 1, 2009.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, at its March 31, 2009, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted only on the double jeopardy issue and this matter is consolidated under Supreme Court No. 81626-3, State of Washington v. Guy Daniel Turner, 165 Wash.2d 1002, 198 P.3d 512 (2008).
For the Court
/s/ Gerry L. Alexander
CHIEF JUSTICE